United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-11279
                         Summary Calendar


LILLY SCHMIDT, also known as Lily Schmidt,

                                    Petitioner-Appellant,

versus

WARDEN GINNY VAN BUREN, Carswell Federal Medical Center; GREG
ABBOTT, Attorney General,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:06-CV-1829
                       --------------------

Before REAVLEY, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Lilly Schmidt, federal prisoner # 31487-054, appeals the

denial of her motion for leave to file a successive 28 U.S.C.

§ 2241 petition for failure to comply with a prior sanction and

preclusion order.   In her purported § 2241 petition, she sought

to challenge her conviction for a plan to murder two federal

agents, solicitation to commit that crime, and attempted escape

from custody, for which she received a sentence of 30 years.         The

district court’s dismissal of a suit for failure to comply with


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-11279
                                -2-

an earlier sanction order is reviewed for an abuse of discretion.

Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).

     Schmidt does not dispute that she was sanctioned by the

United States District Court for the Northern District of Texas

or the United States District Court for the Southern District of

New York.   Nor does she contend that she has paid the $250

monetary sanction imposed by the Northern District of Texas.

     Although Schmidt complains that the sanctions previously

imposed are an abuse of discretion, these prior sanction orders

are not subject to review in this appeal.   Moreover, Schmidt’s

contention that the enforcement of such sanction and preclusion

orders blocks her access to the court is without merit.        See

Lewis v. Casey, 518 U.S. 343, 355-56 (1996).     Because the

district court in the instant case could properly enforce the

outstanding sanction orders of sister courts, its denial of

Schmidt’s motion for leave for failure to comply with the

sanction order was not an abuse of discretion.     See Balawajder v.

Scott, 160 F.3d 1066, 1067-68 (5th Cir. 1998).    Consequently, the

judgment of the district court is affirmed.

     The record on appeal reflects that Schmidt has sent to this

court documents containing abusive language and unfounded and

inflammatory allegations against officers of this court.       In

light of Schmidt’s egregious and persistent filing of frivolous

and abusive pleadings/documents in this court as well as in other

courts, we direct the Clerk of this Court to reject the filing of
                          No. 06-11279
                               -3-

any motion and/or pleading by Schmidt, except for complaints that

Schmidt is under imminent danger of serious physical injury,

until the outstanding $250 monetary sanction imposed by the

Northern District of Texas is paid.   We also warn Schmidt that

the continued filing of pleadings or documents in this court that

are frivolous or contain abusive language or unfounded,

inflammatory allegations against officers of this court will

result in the imposition of additional sanctions.

     AFFIRMED; SANCTION IMPOSED; SANCTION WARNING ISSUED.